Citation Nr: 0108679	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-09 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel






INTRODUCTION

The veteran had active service from March 1967 to June 1974.

The appeal arises from the April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, granting service connection for PTSD and 
assigning a 30 percent disability rating for that disorder.  
The claims folder was transferred to the RO in Roanoke, 
Virginia in August 1999 because the veteran moved to the 
state of Virginia.   


REMAND

At an April 1999 VA psychiatric examination the veteran's 
history was noted including of medivac duties in Vietnam.  He 
was noted to currently work in a paper mill as a precision 
sheet metal worker, which was work he liked.  He was 
currently married to the same woman for 26 years, with one 
grown daughter, one grown step-daughter, and two 
grandchildren.  He reported that he did his job 
automatically, and would continue working though he might 
have a flashback in the middle of work.  He reported having 
difficulties with communication and frequently getting into 
arguments.  He reported having occasional suicidal thoughts.  
On examination, he was oriented times three and exhibited 
good hygiene.  Affect was flat.  Some obsessive traits were 
noted.  Short and long term memory were fair.  Mood was 
depressed.  He reported having panic attacks approximately 
three times per month. He reported taking Wellbutrin in the 
past but currently taking Bupropion for depression.  Other 
symptoms of PTSD included avoiding fireworks and television 
violence and other reminders of his war experiences, as well 
as hypervigilance and exaggerated startle response.  He 
reported feeling detached from others and becoming irritable, 
and at such times shouting and throwing things.  He reported 
sleeping approximately four hours per night.  He reported 
decreased concentration.  He reported having a friend with 
whom he hunts and fishes and occasionally has coffee.  He 
reported that he might also visit his uncle, sister, or his 
wife's friends with his wife on his day off on Friday.  He 
reported going out to dinner with his wife on Wednesdays, but 
going out early to avoid people.  The examiner diagnosed 
moderately severe PTSD, and assessed that Bupropion was 
handling his depression and anxiety symptoms well.  The 
examiner assigned a GAF (Global Assessment of Functioning 
Scale) score of 53.  

At a January 2000 VA psychiatric examination the veteran's 
history including of two tours of Vietnam in service was 
noted.  The veteran's symptoms included flashbacks two to 
three times per week, and mood described by the veteran as 
4/10 with depression.  The veteran reported sleeping three to 
four hours per night.  However, he worked a 3:00 p.m. to 
11:00 p.m. shift at his work, and the examiner opined that 
this, combined with his smoking and drinking of 10 to 12 cups 
of coffee per day, contributed to his symptoms including 
sleep difficulties.  The veteran reported having social 
phobias.  However, he reported that Elavil helped a lot with 
his symptoms.  The examiner noted that the veteran's PTSD 
symptoms seemed under control with use of Wellbutrin.  The 
examiner diagnosed PTSD, caffeine abuse, and nicotine 
dependence.  The examiner assigned a GAF score of 80.  

The veteran's representative in a November 2000 statement and 
in the January 2001 Informal Hearing Presentation noted the 
discrepancy in GAF scores between the April 1999 and January 
2000 VA examinations, and argued, in effect, that in light of 
the discrepant GAF scores a rating reflective of the lower 
GAF score (indicating a higher level of disability) should be 
assigned in this case, because this may better reflect of the 
greater disability present in real-world situations.  The 
Board disagrees with the arguments presented by the veteran's 
representative, but because the GAF scores are not precisely 
aligned with VA rating criteria, the Board is of the opinion 
that a further VA  psychiatric examination is in order, so 
that the examining psychiatrist may precisely address the 
rating criteria for psychiatric disorders.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD since 
August 1998, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current extent of his PTSD.  All clinical 
findings should be reported in detail.  
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  The RO must give the 
examiner a copy of the current rating 
criteria for evaluating psychiatric 
disorders.  The examiner should comment 
as to the presence or absence of each 
symptom and clinical finding required for 
disability ratings from zero to 100 
percent, and where present, the frequency 
and severity thereof. 

3.  Thereafter, the RO should 
readjudicate the remanded issue after 
ensuring that all applicable provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




